DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a high-strength steel sheet with the claimed composition, a microstructure comprising 50% or more of ferrite, and the combination of claimed properties including wherein an average grain diameter at a position located 50 µm from a surface of the steel sheet in a thickness direction is 3000x(tensile -0.85 µm or less, a C content in precipitates having a grain diameter of less than 20 nm formed in steel is 0.010 mass% or more, an amount of precipitated Fe, in the form of cementite, is 0.03-1.0 mass%, an average roughness Ra is 3.0 µm or less, and a value of critical bending radius/thickness is 3.0 or less.  Closest prior art Toyoda and Nakagawa each fail to teach the C content in precipitates with a grain diameter less than 20 nm, an amount of precipitated Fe in the form of cementite, a value of critical bending radius/thickness, and a specific average grain diameter at a position location 50 µm from a surface of the steel sheet in a thickness direction meeting the claimed expression.  The instant specification provides sufficient evidence to demonstrate that the disclosed method of making is critical to achieving the claimed value of critical bending radius/thickness, as influenced by the other claimed properties. (Specification, Tables 1-3; see also Remarks, dated 2/11/2021).  Therefore, Toyoda and Nakagawa who teach different methods of making would not necessarily result in the combination of claimed properties, in particular, the value of critical bending radius/thickness.  Thus, the prima facie cases of obviousness are rebutted.  As a result, Applicant’s arguments, dated 2/11/2021, are found persuasive in view of Applicant’s amendments to the claim and the rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735